DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-14 are examined in the office action of which claim 1 has been amended and claims 12-14 are new.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1-11, A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered 1 recites the broad recitation "0.1 or less" for Fe, and the claim also recites "0.01 or less" for Fe which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. In addition, it is unclear whether the latter limitation of "0.01 or less" for Fe is a required limitation since Fe is considered an optional element in the limitation set forth in lines 9-10 of claim 1. 
With respect to claim 2, although "0.1 or less" for Fe is a required limitation (due to “at least one of”), claim 2 also recite a limitation of "0.01 or less" for Fe since it is specified in claim 1, the claim on which claim 2 depends upon. Therefore, it is unclear which range for Fe is sought by the claim (upper limit of 0.1 vs 0.01) and thereby making the instant claim indefinite. 
Claims 2-11 are dependent on claim 1 and thereby also indefinite. 
Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 depends on claim 13 and claim 13 recites the transitional phrase of “consisting of” which excludes any element, step, or ingredient not specified in the claim. However, claim 14 recites the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See MPEP § 2111.03. Therefore, claim 14 allows additional unrecited elements in the composition while claim 13, the claim it depends upon, require the composition to be closed. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
List 1
Element
Instant Claims
(weight%)
US’443
(mass%)
US’570
(mass%)
Ag
3.2 – 3.8				claims 1, 13
4 or less
1 – 4 
Cu
0.6 – 0.8				claims 1, 13
0.1 – 0.4 
0.6 – 0.8
Ni
0.01 – 0.2			claims 1, 13
0.3 or less
0.01 – 0.2
Sb
2 – 5.5				claims 1, 13
5 – 20 
1 – 5 
Bi
1.5 – 5.5				claim 1
more than 3 – 5.5 or less		claim 13
3.2 – 5.5				claim 14
3 or less
1.5 – 5.5 
Co
0.001 – 0.1			claim 1
0.2 or less
0.001 – 0.1 
Ge
0.001 – 0.1			claim 1
0.1 or less
US’570: - 
JP’179: 0.001 – 0.05
Additional
Elements
Claim 1: optionally at least one of Mg, Ti, Cr, Mn, Fe, Ga, Zr, Nb, Pd, Pt, Au, La and Ce: 0.1% or less in total; Fe: 0.01 or less
Claim 2: at least one of Mg, Ti, Cr, Mn, Fe, Ga, Zr, Nb, Pd, Pt, Au, La and Ce: 0.1% or less in total;
Claim 12: free of Fe
Claim 13: optionally at least one of Mg, Ti, Cr, Mn, Fe, Ga, Zr, Nb, Pd, Pt, Au, La and Ce: 0.1% or less in total;
Fe: 0.02 – 0.1
Zr: > 0 – 0.2
Fe: optional, 0.001 – 0.1 
Sn
Balance
Balance
Balance









Claims 1-11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/034320 A1 of Kurasawa (published 02-22-2018 filed 08/17/2017 with priority to 08/19/2016 and 12/21/2016) via its US English Equivalent US 2019/0001443 A1 (US’443).
The applied reference constitutes prior art under both 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
The applied reference has a common assignee, applicant, or joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 
Regarding claims 1-3 and 13-14, WO 2018/034320 A1 of Kurasawa (published 02-22-2018 filed 08/17/2017 with priority to 08/19/2016 and 12/21/2016) via its US English Equivalent US 2019/0001443 A1 (US’443) teaches “a solder alloy for preventing Fe erosion, a resin flux cored solder, a wire solder, a resin flux cored wire solder, a flux coated solder, a solder joint, and a soldering method which, in order to prolong the life of a soldering iron tip, suppress erosion of the soldering iron tip and by which adhesion of carbide to the soldering iron tip is suppressed” (which reads on the solder alloy of the instant claims) with a composition wherein the claimed ranges of the various elements of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above (abstract, [0002], [0017]-[0064]). As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding the formulaic expressions and ranges as claimed instant claims of a) Formula (1):             
                2.93
                 
                ≤
                 
                
                    
                        
                            
                                
                                    
                                        G
                                        e
                                    
                                    
                                        S
                                        n
                                    
                                
                            
                        
                        +
                        
                            
                                
                                    
                                        B
                                        i
                                    
                                    
                                        G
                                        e
                                    
                                
                            
                        
                    
                
                 
                ×
                
                    
                        
                            
                                B
                                i
                            
                            
                                S
                                n
                            
                        
                    
                
            
         (claims 1 and 13) and b) Formula (2):             
                0.001
                <
                
                    
                        
                            
                                N
                                i
                            
                            
                                C
                                o
                            
                        
                    
                
                ×
                
                    
                        
                            
                                1
                            
                            
                                A
                                g
                            
                        
                    
                
                ×
                G
                e
                <
                0.15
            
         (claim 3), it is noted that the prior art does not explicitly recognize these formulae or its ranges. However, as the prior art discloses a composition wherein the claimed ranges of the various elements of the instant alloy overlap or lie inside the ranges of various elements of the alloy of the prior art, the ranges of the formulaic expression of the instant claims would also overlap or lie inside the values resulting from the formulaic expressions. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75. Saklatwalla v. Marburg provides that “It requires something more than a mere new ratio of proportions in the ingredients constituting an article to render the product patentable. It was stated in the case of Bethlehem Steel Co. v. Churchward International Steel Co. (Carnegie Steel Co., Intervener), 3 Cir., 1920, 268 F. 361, 364, as follows: "But novelty of proportions in the sense of the patent law involves something more than figuring out proportions differing from any that were known before. It involves new results from new proportions, developing a new metal, or, it may be, an old metal with new characteristics of structure or performance, embracing entirely new, or at least substantially enhanced, qualities of utility. [Milligan Higgins] Glue Co. v. Upton, 97 U.S. 3, 24 L.Ed. 985; Welling v. Crane, C.C., 21 F. 707; Brady Brass Co. v. Ajax [Metal Co., 3 Cir.], 160 F. 84, 90, 87 C.C.A. 240; Pittsburgh Iron Steel [Foundries] Co. v. Seaman-Sleeth Co., [3 Cir.] 248 F. 705, 160 C.C.A. 605; Miami Copper Co. v. Mineral Separation, Ltd., [3 Cir.] 244 F. 752, 157 C.C.A. 200."”
Regarding the limitation of Fe of the instant claim 1, it is noted that Fe has both a broad range of 0.1 or less and a narrow limitation of 0.01 or less meaning that it is unclear as to what range of Fe is in the scope of the instant claim 1. In addition, claim 1 denotes Fe as optional element further raising the question whether the latter limitation is a required limitation. For the sake of compact prosecution, since Fe is optional as set forth in lines 9-10 of claim 1, all of the  Fe of the instant claim 2, instant claim as noted above, although Fe is part of the required elements, instant claim provides both a narrow and a broad range making it unclear to determine what the range sought by the claim to be is. Regarding the limitation of Fe of the instant claim 13, Fe is an optional element with “optionally at least one of Mg, Ti, Cr, Mn, Fe, Ga, Zr, Nb, Pd, Pt, Au, La and Ce: 0.1% or less in total”. The prior art teaches that its alloy has “Fe: 0.02 – 0.1” and “Zr: > 0 – 0.2” which reads on the broad 0.1% or less in total range of the instant claims. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding claims 13 and 14, instant claims require “more than 3% and 5.5% or less of Bi” (claim 13) and “Bi in a range of 3.2 and 5.5%” (claim 14), the prior art teaches [0044]-[0048] teaches “At Least One of Sb: 5 to 20%, Ag: 4% or Less, and Bi: 3% or Less” and “[0048] Bi can improve strength of the solder alloy, and decrease the melting temperature of the solder alloy, in addition to the above-mentioned effect. In order to sufficiently obtain such an effect, when the solder alloy of the present invention contains Bi, as the lower limit of the Bi content, it is preferably 0.06% or more, more preferably 0.3% or more, and still more preferably 0.5% or more. On the other hand, when the Bi content is 3% or less, crystallization of Bi single-phase is prevented and a decrease in falling impact properties can be prevented. When the solder alloy of the present invention contains Bi, as the upper limit of the Bi content, it is preferably 3% or less, more preferably 2% or less, and still more preferably 1% or less.” MPEP § 2144.05 I provides the guidance that  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner,778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) 
Regarding claims 4 and 8, it is noted that the prior art does not teach a solder ball comprising the solder alloy as claimed in the instant claims. One skilled in the art recognizes that solder balls are balls of solder alloys for bonding in electrical connections in semiconductor devices. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to take the solder alloy of US’443 and add make a solder ball comprising the alloy. Doing so would MPEP § 2144.04 (IV).
Regarding claims 5 and 9, it is noted that the instant claims do not require a specific shape or definition for the term “preform”. The prior art teaches “[0057] The solder alloy in the present invention is suitably used for a flux-cored solder already having a flux in the solder. In addition, from the viewpoint of feeding the solder to the iron, the solder alloy can also be used in a form of a wire solder. Furthermore, the solder alloy can also be applied to a flux-cored wire solder in which the flux is sealed in the wire solder. Still further, a surface of each solder may be coated with the flux. In addition to this, a surface of the solder having no flux in the solder may be coated with the flux.” Since the prior art teaches shapes such as wire solder, this reads on the claimed limitation of preform of the instant claims.
Regarding claims 6 and 10, the prior art teaches “[0057] The solder alloy in the present invention is suitably used for a flux-cored solder already having a flux in the solder. In addition, from the viewpoint of feeding the solder to the iron, the solder alloy can also be used in a form of a wire solder. Furthermore, the solder alloy can also be applied to a flux-cored wire solder in which the flux is sealed in the wire solder. Still further, a surface of each solder may be coated with the flux. In addition to this, a surface of the solder having no flux in the solder may be coated with the flux.” which reads on the solder joint of instant claims since one skilled in the art understands mixing solder powder with a flux results in a paste.
Regarding claims 7 and 11, the prior art teaches “[0002] The present invention relates to a solder alloy for preventing Fe leaching which can prevent iron-tip leaching and carbonization a solder joint and a soldering method.” which reads on the solder joint of instant claims.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0056570 A1 of Yoshikawa (US'570), and further in view of JP 2018-001179 A of Arai and its English machine translation (JP'179).
Regarding claims 1-3 and 13-14, US 2016/0056570 A1 of Yoshikawa (US'570) teaches [0001] “a lead-free solder alloy which has excellent temperature cycle characteristics and is resistant to impact of a collision or the like, and an in-vehicle electronic circuit unit” (which reads on the solder alloy of the instant claims) with a composition wherein the claimed ranges of the various elements of the instant alloy of the instant claims  except Ge overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above (abstract, [0001], [0013]-[0051]). As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
It is noted that US'570 does not explicitly teach that its alloy contains Ge as claimed in the instant claims. In the same field of endeavor, JP 2018-001179 A of Arai and its English machine translation (JP'179) teaches a lead-free solder alloy wherein its composition may contain at least one of P, Ga, and Ge in an amount of 0.001% by mass or more and 0.05% by mass or less. It further teaches that “Oxidation of the lead-free solder alloy can be prevented by Ge overlap or lie inside the ranges of Ge of the alloy of the prior art thereby establishing a a prima facie case of obviousness. See MPEP § 2144.05 I.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to take solder alloy of US'570 and add Ge as suggested by JP'179 to prevent the oxidation of the solder alloy {JP'179 abstract, [0017], [0044]}.
Regarding the formulaic expressions and ranges as claimed instant claims of a) Formula (1):                         
                            2.93
                             
                            ≤
                             
                            
                                
                                    
                                        
                                            
                                                
                                                    G
                                                    e
                                                
                                                
                                                    S
                                                    n
                                                
                                            
                                        
                                    
                                    +
                                    
                                        
                                            
                                                
                                                    B
                                                    i
                                                
                                                
                                                    G
                                                    e
                                                
                                            
                                        
                                    
                                
                            
                             
                            ×
                            
                                
                                    
                                        
                                            B
                                            i
                                        
                                        
                                            S
                                            n
                                        
                                    
                                
                            
                        
                     (claims 1 and 13) and b) Formula (2):                         
                            0.001
                            <
                            
                                
                                    
                                        
                                            N
                                            i
                                        
                                        
                                            C
                                            o
                                        
                                    
                                
                            
                            ×
                            
                                
                                    
                                        
                                            1
                                        
                                        
                                            A
                                            g
                                        
                                    
                                
                            
                            ×
                            G
                            e
                            <
                            0.15
                        
                     (claim 3), it is noted that the prior art does not explicitly recognize these formulae or its ranges. However, as the prior art discloses a composition wherein the claimed ranges of the various elements of the instant alloy overlap or lie inside the ranges of various elements of the alloy of the prior art, the ranges of the formulaic expression of the instant claims would also overlap or lie inside the values resulting from the formulaic expressions. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75. Saklatwalla v. Marburg provides that “It requires something more than a mere new ratio of proportions in the ingredients constituting an article to render the product patentable. It was stated in the case of Bethlehem Steel Co. v. Churchward International Steel Co. (Carnegie Steel Co., Intervener), 3 Cir., 1920, 268 F. 361, 364, as follows: "But novelty of proportions in the sense of the patent law involves something more than figuring out proportions differing from any that were known before. It involves new results from new proportions, developing a new metal, or, it may be, an old metal with new 
Regarding claims 4-6 and 8-10, US'570 teaches “[0051] The lead-free solder according to the invention has the shape for use in joining fine solder portions and is hence generally used in the form of solder paste in reflow soldering but may be used as a solder preform having the shape of a ball, a pellet, a washer or the like.” thereby reading on a) a solder ball comprising the solder alloy (claims 4, 8), b) a solder preform comprising the solder alloy (claims 5, 9), b) a solder paste comprising the solder alloy (claims 6, 10)
Regarding claims 7 and 11, US'570 teaches “[0075] FIG. 1 is a schematic diagram of the periphery of a solder joint portion in a conventional electronic circuit. [0076] FIG. 2 is a schematic diagram of the periphery of a solder joint portion in an in-vehicle electronic circuit according to the present application. Claim 6. An in-vehicle electronic circuit comprising a solder joint portion comprising the lead-free solder alloy according to claim 1. Claim 7. An ECU electronic circuit comprising a solder joint portion comprising the lead-free solder alloy according to claim 1.” which reads on the solder joint of the instant claims.
Regarding claim 12, US'570 teaches “[0014] The present invention provides a lead-free solder alloy including: 1 to 4 wt % of Ag; 0.6 to 0.8 wt % of Cu; 1 to 5 wt % of Sb; 0.01 to 0.2 wt % of Ni; and a balance of Sn. Bi may be further added in an amount of 1.5 to 5.5 wt %. At least one element selected from Co and Fe may be further added in a total amount of 0.001 to 0.1 wt %.” “[0041] In addition, the solder alloy of the invention can enhance the Ni effect according to the invention by adding Co or Fe or both of them. In particular, Co exhibits an excellent effect. [0042] When Co and Fe are added to the solder alloy of the invention in a total amount of less than 0.001 wt %, the effect of preventing growth of interfacial cracks through precipitation at the .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. US 10717158 B2 of Saito. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent teaches a solder alloy, a wire solder, a flux-coated solder, a solder joint wherein the composition of the instant claims lie within or overlap the ranges of the elements of the solder alloy of the claims of the patent. (see below with respect to Fe and Bi) 
Examiner notes that U.S. Patent No. US 10717158 B2 of Saito is the US patent equivalent of WO 2018/034320 A1 of Kurasawa (published 02-22-2018 filed 08/17/2017 with priority to 08/19/2016 and 12/21/2016) via its US English Equivalent US 2019/0001443 A1 (US’443) which is used in the 35 USC 103 rejection above. 
Regarding the limitation of Fe of the instant claim 1, it is noted that Fe has both a broad range of 0.1 or less and a narrow limitation of 0.01 or less meaning that it is unclear as to what range of Fe is in the scope of the instant claim 1. In addition, claim 1 denotes Fe as optional element further raising the question whether the latter limitation is a required limitation. For the sake of compact prosecution, since Fe is optional as set forth in lines 9-10 of claim 1, all of the limitations set forth regarding the optional elements are deemed to be optional for the purposes  Fe of the instant claim 2, instant claim as noted above, although Fe is part of the required elements, instant claim provides both a narrow and a broad range making it unclear to determine what the range sought by the claim to be is. Regarding the limitation of Fe of the instant claim 13, Fe is an optional element with “optionally at least one of Mg, Ti, Cr, Mn, Fe, Ga, Zr, Nb, Pd, Pt, Au, La and Ce: 0.1% or less in total”. The patent teaches that its alloy has “Fe: 0.02 – 0.1” and “Zr: > 0 – 0.2” which reads on the broad 0.1% or less in total range of the instant claims. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding claims 13 and 14, instant claims require “more than 3% and 5.5% or less of Bi” (claim 13) and “Bi in a range of 3.2 and 5.5%” (claim 14), the patent teaches Bi: 3% or less”. MPEP § 2144.05 I provides the guidance that  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner,778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). The value provided by the patent of 3% is close to the claimed values of a) more than 3%, and b) 3.2%. It is also noted that the instant specification provides no distinguishable properties between a) more than 3%, b) 3.2% versus what would be attained by a value of 3%. In fact, the instant specification teaches “[0031] Bi: From 1.5 to 5.5%  Bi is an element that forms a solid solution in the Sn phase and inhibits the growth of an intermetallic compound by preventing the diffusion of Cu 
Regarding the formulaic expressions and ranges as claimed instant claims of a) Formula 1 in claim 1, 13:                         
                            2.93
                             
                            ≤
                             
                            
                                
                                    
                                        
                                            
                                                
                                                    G
                                                    e
                                                
                                                
                                                    S
                                                    n
                                                
                                            
                                        
                                    
                                    +
                                    
                                        
                                            
                                                
                                                    B
                                                    i
                                                
                                                
                                                    G
                                                    e
                                                
                                            
                                        
                                    
                                
                            
                             
                            ×
                            
                                
                                    
                                        
                                            B
                                            i
                                        
                                        
                                            S
                                            n
                                        
                                    
                                
                            
                        
                     and b) Formula 2 in claim 3:                         
                            0.001
                            <
                            
                                
                                    
                                        
                                            N
                                            i
                                        
                                        
                                            C
                                            o
                                        
                                    
                                
                            
                            ×
                            
                                
                                    
                                        
                                            1
                                        
                                        
                                            A
                                            g
                                        
                                    
                                
                            
                            ×
                            G
                            e
                            <
                            0.15
                        
                    , it is noted that the claims of the patent does not explicitly recognize these formulae or its ranges. However, as the claims of the patent discloses a composition wherein the claimed ranges of the various elements of the instant alloy overlap or lie inside the ranges of various elements of the alloy of the patent, the ranges of the formulaic expression of the instant claims would also overlap or lie inside the values resulting from the formulaic expressions. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75. Saklatwalla v. Marburg provides that “It requires something more than a mere new ratio of proportions in the ingredients constituting an article to render the product patentable. It was stated in the case of Bethlehem Steel Co. v. Churchward International Steel Co. (Carnegie Steel Co., Intervener), 3 Cir., 1920, 268 F. 361, 364, as follows: "But novelty of proportions in the sense of the patent law involves something more than 
Regarding claims 4 and 8, it is noted that the claims of the patent does not teach a solder ball comprising the solder alloy as claimed in the instant claims. One skilled in the art recognizes that solder balls are balls of solder alloys for bonding in electrical connections in semiconductor devices. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to take the solder alloy of US’443 and add make a solder ball comprising the alloy. Doing so would be advantageous since the solder balls can be used to permanently fasten or bond the connections in semiconductor devices. In the alternative, with regard to the specific shape of a solder ball of the instant claims, merely changing the shape of a prior art product would not be sufficient to distinguish from that prior art product as it has been held that changing the shape would require only ordinary skill in the art and hence are considered routine expedients. See MPEP § 2144.04 (IV).
Regarding claims 5 and 9, it is noted that the instant claims do not require a specific shape or definition for the term “preform”. The claims of the patent teaches “wire solder” and this reads on the claimed limitation of preform of the instant claims.
Regarding claims 6 and 10, the claims of the patent teaches a flux-cored solder having a flux in the solder which reads on the solder joint of instant claims since one skilled in the art understands mixing solder powder with a flux results in a paste.
. 
Response to Arguments
Applicant's arguments filed 12/10/2020 have been fully considered but they are not persuasive.
Regarding the arguments that the prior art teaches away from the claimed range of Fe of the instant claims have been fully considered but they are not persuasive. As noted in the 35 USC 112 & 103 rejections above, instant claims present both narrow and broad ranges for Fe for claim 1. Therefore, the claims are indefinite and the broad ranges are taught by the prior art as stated above.
Regarding the arguments directed to the Bi range of claims 13 and 14, it is agreed the claimed ranges do not lie within or overlap the range provided by the prior art. However, the claimed ranges are merely close to the values of the prior art and thereby obvious. Please see detailed analysis of claims 13 and 14 above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030.  The examiner can normally be reached on M-F 8 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733